     Case 21-03003-sgj Doc 7 Filed 03/25/21                Entered 03/25/21 17:44:43              Page 1 of 3



    PACHULSKI STANG ZIEHL & JONES LLP
    Jeffrey N. Pomerantz (CA Bar No.143717) (admitted pro hac vice)
    Ira D. Kharasch (CA Bar No. 109084) (admitted pro hac vice)
    John A. Morris (NY Bar No. 2405397) (admitted pro hac vice)
    Gregory V. Demo (NY Bar No. 5371992) (admitted pro hac vice)
    Hayley R. Winograd (NY Bar No. 5612569) (admitted pro hac vice)
    10100 Santa Monica Blvd., 13th Floor
    Los Angeles, CA 90067
    Telephone: (310) 277-6910
    Facsimile: (310) 201-0760

    HAYWARD PLLC
    Melissa S. Hayward
    Texas Bar No. 24044908
    MHayward@HaywardFirm.com
    Zachery Z. Annable
    Texas Bar No. 24053075
    ZAnnable@HaywardFirm.com
    10501 N. Central Expy, Ste. 106
    Dallas, Texas 75231
    Tel: (972) 755-7100
    Fax: (972) 755-7110

    Counsel for Highland Capital Management, L.P.

                            IN THE UNITED STATES BANKRUPTCY COURT
                              FOR THE NORTHERN DISTRICT OF TEXAS
                                        DALLAS DIVISION

                                                                  §
    In re:
                                                                  §   Chapter 11
                                                                  §
    HIGHLAND CAPITAL MANAGEMENT, L.P., 1
                                                                  §   Case No. 19-34054-sgj11
                                                                  §
                                      Debtor.
                                                                  §
                                                                  §
    HIGHLAND CAPITAL MANAGEMENT, L.P.,                            §
                                                                  §   Adversary Proceeding No.
                                      Plaintiff,                  §
                                                                  §   21-03003-sgj11
    vs.                                                           §
                                                                  §
    JAMES DONDERO,                                                §
                                                                  §
                                      Defendant.                  §




1
 The Debtor’s last four digits of its taxpayer identification number are (6725). The headquarters and service address
for the above-captioned Debtor is 300 Crescent Court, Suite 700, Dallas, TX 75201.


DOCS_NY:42713.1 36027/002
  Case 21-03003-sgj Doc 7 Filed 03/25/21             Entered 03/25/21 17:44:43    Page 2 of 3



                DEBTOR’S NOTICE OF DEPOSITION OF JAMES DONDERO

         PLEASE TAKE NOTICE that, pursuant to Federal Rule of Bankruptcy Procedure 7030,

the Debtor will take the deposition of James Dondero in connection with the above-referenced

adversary proceeding on Friday, April 23, 2021 commencing at 9:30 a.m. (Central Time), or

at such other day and time as the Debtor determines upon reasonable notice.

         The deposition will be taken remotely via an online platform due to the coronavirus

pandemic such that no one will need to be in the same location as anyone else in order to

participate in the deposition and by use of Interactive Realtime. Parties who wish to participate

in the deposition should contact John A. Morris, Pachulski Stang Ziehl & Jones LLP, at

jmorris@pszjlaw.com no fewer than 48 hours before the start of the deposition for more

information regarding participating in this deposition remotely.

                            [Remainder of Page Intentionally Left Blank]




                                                 2
DOCS_NY:42713.1 36027/002
  Case 21-03003-sgj Doc 7 Filed 03/25/21       Entered 03/25/21 17:44:43   Page 3 of 3



 Dated: March 25, 2021.            PACHULSKI STANG ZIEHL & JONES LLP

                                   Jeffrey N. Pomerantz (CA Bar No.143717)
                                   Ira D. Kharasch (CA Bar No. 109084)
                                   John A. Morris (NY Bar No. 2405397)
                                   Gregory V. Demo (NY Bar No. 5371992)
                                   10100 Santa Monica Blvd., 13th Floor
                                   Los Angeles, CA 90067
                                   Telephone: (310) 277-6910
                                   Facsimile: (310) 201-0760
                                   E-mail:     jpomerantz@pszjlaw.com
                                               ikharasch@pszjlaw.com
                                               jmorris@pszjlaw.com
                                               gdemo@pszjlaw.com
                                   -and-
                                   HAYWARD PLLC

                                   /s/ Zachery Z. Annable
                                   Melissa S. Hayward
                                   Texas Bar No. 24044908
                                   MHayward@HaywardFirm.com
                                   Zachery Z. Annable
                                   Texas Bar No. 24053075
                                   ZAnnable@HaywardFirm.com
                                   10501 N. Central Expy, Ste. 106
                                   Dallas, Texas 75231
                                   Tel: (972) 755-7100
                                   Fax: (972) 755-7110
                                   Counsel for the Debtor and Debtor-in-Possession




                                           3
DOCS_NY:42713.1 36027/002
